OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed, with costs.
This action to recover for personal injuries resulting from an automobile accident was commenced more than three years after the date of the accident. When defendant moved to dismiss the complaint for untimeliness (see, CPLR 214), plaintiff countered by arguing that her claim had not accrued until the injury prevented her from performing her "usual and customary activity” for 90 days within the first 180 days after the accident, as required by the no-fault statute (Insurance Law § 5102 [d]), and that her complaint was therefore timely. The courts below properly rejected this contention.
The time for bringing a common-law negligence action begins to run from the date of the occurrence (see, e.g., Smalley v Hutcheon, 296 NY 68, 72). The No-Fault Law does not alter that general rule or justify an exception for personal injury claims based upon the negligent operation of a motor vehicle.
Chief Judge Wachtler and Judges Simons, Kaye, Alexander, Titone, Hancock, Jr., and Bellacosa concur.
Order affirmed, with costs, in a memorandum.